El Jutüz Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta acción se originó en la Corte Municipal de San Ger-mán y tenía por objeto (1) el'otorgamiento de una escritura de venta de terrenos; (2) la nulidad de una alegada venta simulada de terreno y su inscripción; (3) la nulidad de una hipoteca y su inscripción. La acción fue establecida por una persona que alegaba ser apoderada de otra, pero sin que se transcribiera en la demanda el poder o las palabras esen-ciales del mismo que establecen la capacidad de dicho deman-dante. Los demandados formularon excepción previa a la demanda mientras el caso estaba pendiente en la corte municipal. Interpuesta apelación a la corte de distrito dicha corte dictó sentencia a favor de los demandados a virtud de dicha excepción previa.
La apelación debe ser desestimada por no haberse cum-plido con las reglas 42 y 43 del reglamento de este tribunal. En el alegato no hay señalamientos de error. Hemos consi-derado estas reglas en varios casos. Gordils v. Sucesión de Frontera, S. en C., et al., 21 D. P. R. 227; Méndez v. Martínez, 26 D. P. R. 96; Goble & Jiménez v. Truyol & Co., 26 D. P. R. 392, y Royal Bank of Cánada v. McCormick & Co. & Muñoz, 27 D. P. R. 414. Yéase también el tomo 3 de Corpus Juris, párrafo 1483, 1495 páginas 1143 y siguientes.
Tenemos, por supuesto, discreción si encontramos que ha habido error fundamental, pero no creemos estar obligados a escudriñar minuciosamente una demanda en que los hechos no guardan íntimo enlace y un alegato incompleto para ha-llar tal error fundamental. Además, como hemos visto, el *865poder no está ante nos, ni ninguna debida referencia en cuanto a su contenido y por tanto nos inclinamos a creer que el de-mandante no mostró ninguna causa de acción.
Todo lo que expresa dicha demanda es que el apelante es el apoderado, lo cual parece ser una conclusión legal. Una persona puede ser un apoderado para varios fines y no estar, sin embargo, autorizada para establecer una acción en sus-titución de otra persona. Un defecto como éste no afecta a la incapacidad de las partes sino al fundamento de la acción. 31 Cyc. 296.
Tenemos asimismo alguna duda respecto a si rm apode-rado tendría una causa de acción & su propio nombre, pero no necesitamos resolver específicamente la cuestión.
Debe desestimarse la apelación.

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó: “Conforme con la sentencia. ’ ’